DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 7/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,739,174 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim 1-5, 7-9, 11-21 are allowed. 
Claims 6, 10 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record, Black et al., US 2015/0279072 (hereinafter Black) in view of Kishiro et al., US 2007/0220995 (hereinafter Kishiro), teaches the following:
Black teaches selecting a single cross-section (e.g. see Fig. 1 which shows a single cross section of a pipe); 
installing a plurality of acoustic wave sensors along a peripheral wall of the pipe or a vessel at the cross-section (e.g. see Fig. 1 which shows the acoustic sensors 20 installed on the peripheral wall of a pipe at the cross section, see also paragraph [0035], “a transmitting transceiver 20t to a receiving transceiver 20r“), wherein a plurality of effective sound wave paths are formed between the acoustic wave sensors (e.g. see Fig. 1 which shows a plurality of effective sound wave paths, see also paragraph [0035], “the transmission channels 22 as represented as a line crossing from a transmitting transceiver 20t to a receiving transceiver 20r“); 
measuring a sound wave travelling time along each sound wave path by the plurality of acoustic wave sensors (e.g. “During step 106, the data processing system D calculates the time of travel from transmitter TX to receiver RX (i.e. sound wave travelling time) assuming only that a continuous medium is present “, see paragraph [0072] and Fig. 1 which shows the plurality of acoustic sensors 20)
the sound wave traveling time of the pipe or the vessel to obtain the axial velocity distribution, and correlates the velocity with each distance between two acoustic wave sensors at two ends of a sound wave path and a sound traveling time along the sound wave path (e.g. see paragraph [0072], “During step 106, the data processing system D calculates the time of travel from transmitter TX to receiver RX assuming only that a continuous medium is present. Time of flight is calculated by dividing the distance matrix above by the speed of sound in water, c.sub.water. Correspondingly, attenuation is calculated with the expression like e.sup.−α.sup.water.sup.x where x is the length of the channel and α.sub.water is the attenuation coefficient expressed in units of m.sup.−1. An example output from the speed of sound calculation is shown below, with units in microseconds assuming a speed of sound in water of 1500 ms.sup.−1.”).
Kishiro teaches a reconstruction equation to obtain the axial velocity distribution u(x,y) on the cross section of the pipe or the vessel to obtain the axial velocity distribution. wherein the axial velocity distribution u(x, y) is an axial velocity at a point (x. y) in a coordinate system. the reconstruction equation is a function that correlates the axial velocity distribution u(x, y) (e.g. “ Since the echo wave returns quickly from a part of a fluid close to the detector, and the return time is delayed with distance, the use of the phenomenon obtains a flow velocity profile Vx at positions along the traverse line (i.e. reconstructed axial velocity distribution u(x, y) over the cross- section of the pipe or vessel, see also Fig. 1A where the cross section is indicated by the solid line) and then an integration of the distribution across the whole section (A) of the pipe obtains a flow rate (i.e. the flow rate in the pipe or vessel) as expressed by (1) “, see paragraph [0005])
However, the prior art fails to anticipate or render obvious a method of acoustic wave measurement of an axial velocity distribution u(x, y) and a flow rate in a pipe, comprising: substituting the sound wave traveling time of each sound wave path into reconstruction equation to obtain the axial velocity distribution u(x, y) on the cross-section of the pipe or the vessel, wherein the axial velocity distribution u(x, y) is an axial velocity at a point (x, y) in a coordinate system. the reconstruction equation is a function that correlates the axial velocity distribution u(x. y) with each distance between two acoustic wave sensors at two ends of a sound wave path. and a sound traveling time along the sound wave path in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 2-5, 7-9, 11-15 also distinguish over the prior art for at least the same reasons as claim 1.
Regarding claim 16, the closest prior art of record, Black et al., US 2015/0279072 (hereinafter Black) in view of Kishiro et al., US 2007/0220995 (hereinafter Kishiro) in view of Mess et al, US 2019/0234781 (hereinafter Mess)
Black teaches selecting a single cross-section (e.g. see Fig. 1 which shows a single cross section of a pipe); 
a plurality of acoustic wave sensors along a peripheral wall of the pipe or a vessel at the cross-section (e.g. see Fig. 1 which shows the acoustic sensors 20 installed on the peripheral wall of a pipe at the cross section, see also paragraph [0035], “a transmitting transceiver 20t to a receiving transceiver 20r“), 
and wherein the one or more processors are configured to control the plurality of acoustic wave sensors to emit sound waves and instruct the acoustic wave sensors (e.g. “During step 106, the data processing system D calculates the time of travel from transmitter TX to receiver RX (i.e. sound wave travelling time) assuming only that a continuous medium is present “, see paragraph [0072] and Fig. 1 which shows the plurality of acoustic sensors 20) to measure a sound wave travelling time on each sound wave path between one acoustic wave sensor to all the other acoustic wave sensors (e.g. see Fig. 1 which shows a plurality of effective sound wave paths, see also paragraph [0035], “the transmission channels 22 as represented as a line crossing from a transmitting transceiver 20t to a receiving transceiver 20r“); 
Page 5 of 10 - Amendment and Response to Office Action Serial No.: 16/603,166; Confirmation No.: 4255a diqital to analog conversion card (e.g. see paragraph [0111]); a measuring computer including: one or more processors (e.g. paragraph [0008]), a memory, and a plurality of instructions stored in the memory and executable by the one or more processors (e.g. paragraph [0010]); wherein the digital to analog conversion card is connected to the measuring computer and the plurality of acoustic wave sensors (e.g. paragraph [0129]), and the analog acoustic signals are emitted by the plurality of acoustic wave sensors (e.g. paragraph [0110]); wherein the analog to digital conversion card is connected to the plurality of acoustic wave sensors and the measuring computer and configured to transfer the analog acoustic signals collected by the plurality of acoustic wave sensors into the digital signals, and input the digital signals into the measuring computer (e.g. paragraph [0111]).
Mess teaches an analog to digital conversion card and configured to transfer digital signals coded by the one or more processors to analog acoustic signals (e.g. paragraph [0072]).
Kishiro teaches a reconstruction equation to obtain the axial velocity distribution u(x,y) on the cross section of the pipe or the vessel to obtain the axial velocity distribution. wherein the axial velocity distribution u(x, y) is an axial velocity at a point (x. y) in a coordinate system. the reconstruction equation is a function that correlates the axial velocity distribution u(x, y) (e.g. “ Since the echo wave returns quickly from a part of a fluid close to the detector, and the return time is delayed with distance, the use of the phenomenon obtains a flow velocity profile Vx at positions along the traverse line (i.e. reconstructed axial velocity distribution u(x, y) over the cross- section of the pipe or vessel, see also Fig. 1A where the cross section is indicated by the solid line) and then an integration of the distribution across the whole section (A) of the pipe obtains a flow rate (i.e. the flow rate in the pipe or vessel) as expressed by (1) “, see paragraph [0005])
However, the prior art fails to anticipate or render obvious fails to anticipate or render obvious a system to determine the axial velocity distribution by substituting the measured sound wave traveling times into a reconstruction formula below to reconstruct the axial velocity distribution u(x,y) over the cross-section in the pipe:
 
    PNG
    media_image1.png
    65
    457
    media_image1.png
    Greyscale
 
where, li is an ith sound wave path, y' is dy/dx, Li is a distance between two acoustic wave sensors at two ends of an ith sound wave path, Δti is an average of two sound wave traveling times along the ith sound wave path in opposite directions, N is a number of effective sound wave paths, c is a sound speed at a medium in the pipe at measuring physical conditions in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 17-21 also distinguish over the prior art for at least the same reasons as claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862